F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                  UNITED STATES COURT OF APPEALS
                                                                        AUG 27 1999
                               TENTH CIRCUIT
                                                                   PATRICK FISHER
                                                                             Clerk



 LESLIE A. STRACHAN,

             Petitioner-Appellant,

 v.                                             Case No. 99-3024

 ARMY CLEMENCY & PAROLE                         (D.C. 96-CV-3350-RDR)
 BOARD,                                         (District of Kansas)

             Respondent-Appellee.




                          ORDER AND JUDGMENT           *




Before SEYMOUR , Chief Judge, BALDOCK , and HENRY , Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1(G). The case is




      *
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
therefore ordered submitted without oral argument.

       Mr. Strachan, proceeding pro se, appeals the district court's order

dismissing his petition for habeas corpus pursuant to 28 U.S.C. § 2241 as moot.

We affirm.

       The factual background of this case has been laid out in detail in a prior

opinion of this court.   See Strachan v. Army Clemency and Parole Bd.   , 151 F.3d

1308 (10th Cir. 1998). Briefly summarizing, Mr. Strachan initially sought habeas

relief from the Parole Board's revocation of his parole, from his continuing

confinement, and from the forfeiture of credit toward his sentence for his time

spent on parole, commonly known as “street time.” He alleged that the Parole

Board's actions were improperly based on a municipal court conviction that was

constitutionally void due to the denial of his right to counsel.

       This court vacated a previous order of the district court denying his

petition. Id. We remanded for “further proceedings on whether the municipal

court conviction was counseled, and if it was not, for a factual determination of

the periods of material noncompliance with the parole agreement, for which

street time may properly have been forfeited.”   Id. at 1312.

       Before this case could be reconsidered by the district court, however, Mr.

Strachan was released from prison without further supervision. In light of his

status, the district court dismissed the habeas petition as moot. Mr. Strachan now


                                            2
appeals that order, requesting credit for any improperly forfeited street time and

that we vacate his municipal court conviction.

       Having reviewed the record in this matter and the relevant case law, we

agree that dismissal is appropriate for substantially the same reasons articulated

by the district court in its order dated January 11, 1999. A habeas corpus petition

becomes moot when it no longer meets the requirement of a case or controversy

under Article III.   See Spencer v. Kemna , 118 S. Ct. 978 (1998). Once an

inmate's sentence has expired, his suit may only be maintained if “continuing

'collateral consequences'” exist.     Id. at 983. Such collateral consequences might

include, for example, the inability to serve on a jury, vote, or hold office.      See id.

at 983-84.

       While courts have been willing to presume the existence of collateral

consequences with respect to habeas challenges of convictions, this willingness

does not extend to challenges to a parole revocation.         See id. at 985-86.

Accordingly, we cannot presume the existence of collateral consequences with

respect to Mr. Strachan's challenge to the calculation of time served on his parole

revocation. Thus, to prevail, Mr. Strachan must specifically demonstrate the

concrete collateral consequences he faces. This he has not done. His arguments

that the improper time calculation could be used to enhance a later sentence and

that he has suffered financial disabilities do not suffice.      See id. at 986-87.


                                               3
       Nor can we identify any meaningful relief that might be awarded.         See

ARW Exploration Corp. v. Aguirre         , 947 F.2d 450, 453 (10th Cir. 1991) ("This

court will dismiss an appeal as moot, 'when pending an appeal from the judgment

of a lower court, . . . an event occurs which renders it impossible . . . to grant [the

appellant] any effectual relief whatever . . . .'” (quoting    FDIC v. Jennings , 816

F.2d 1488, 1490 (10th Cir. 1987) (additional internal quotations omitted))).

Thus, Mr. Strachan's appeal must be dismissed for mootness.

       Finally, Mr. Strachan also urges that he faces continuing collateral

consequences from his improper municipal court conviction, which he requests

that we vacate. This may be so, but as he has not alleged that he has exhausted

his state remedies with respect to that conviction, we do not have jurisdiction to

consider his petition for habeas relief on this ground.       See 28 U.S.C. §

2254(b)(1)(A).

       Therefore, Mr. Strachan's appeal is DISMISSED.



                                                   Entered for the Court,



                                                   Robert H. Henry
                                                   Circuit Judge




                                               4